The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
**Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-4, 7-10, 12-15 and 17-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,130,180 to Park et al (referred to as Park). 
In re claim 1, Park discloses an image sensor [Abstract], comprising:
- a substrate 1 comprising a photoelectric conversion element PD therein [Fig. 5];
- a first insulating layer 16 on the substrate 1;
- a contact 42a penetrating through the first insulating layer 16;
- a color filter 66a-b on at least one side of the contact 42a [Fig. 11]; and
- a moisture absorption prevention layer 68 (+62b) in contact with a sidewall of the contact 42a and overlapping an upper surface of the color filter 66 [Fig. 12].
In re claim 2, Park discloses an organic photoelectric conversion layer 74 on the moisture absorption prevention layer 68 (+62b) [Fig. 15].
In re claim 3, Park discloses the moisture absorption prevention layer 68 (+62b) comprising a first portion 68 overlapping the upper surface of the color filter 66a-b; and a second portion 62b along a sidewall of the color filter and along a bottom surface of the color filter 66 [Fig. 12].
In re claim 4, Park discloses the moisture absorption prevention layer comprising a third portion 68 along the upper surface of the color filter 66 [Fig. 12].
In re claim 7, Park discloses moisture absorption prevention layer (i.e., layer 62b in Fig. 11) completely surrounding the color filter 66a-b in a cross-sectional view of the image sensor.
In re claim 8, Park discloses an upper surface of the contact 42a being in a same plane as an upper surface of the moisture absorption prevention layer 68 (+62b) [Fig. 12 and col. 6, ln.13].
In re claim 9, Park discloses the moisture absorption prevention layer 68 having a uniform thickness.
In re claim 10, Park suggests the moisture absorption prevention layer 68 (+62b) comprising a different material from a material of the first insulating layer 16 [col. 5, ln.20 & col. 6, ln.18].
In re claim 12, Park discloses an image sensor[,] comprising:
- a substrate 1 comprising a photoelectric conversion element PD therein [Fig. 5];
- a color filter 66a-b on the substrate 1 [Fig. 11];
- a lower electrode 72 overlapping the color filter 66 [col. 6, ln.60];
- a contact 42a arranged on at least one side of the color filter 66 and in contact with the lower electrode 72 [Fig. 15 and col. 5, ln.30]; and
- a moisture absorption prevention layer 68 (+62b) in contact with a sidewall of the contact 42a and extending along a bottom surface of the lower electrode 72 [Fig. 15].
In re claim 13, Park discloses the moisture absorption prevention layer 68 (+62b) comprising a first 
portion 68 extending along the bottom surface of the lower electrode 72; and a second portion 62b along a sidewall of the color filter 66 and along a bottom surface of the color filter [Figs. 3, 5].
In re claim 14, Park discloses:
- a first insulating layer 16 that surrounds the sidewall of the color filter 66a-b in a cross-sectional view of the image sensor [Fig. 5]; and
- a second insulating layer 62b on the first insulating layer 16 and the color filter 66 [Fig. 11], 
. wherein at least a portion of the moisture absorption prevention layer 68 (+62b) is between the first insulating layer 16 and the second insulating layer 62b [cols. 5-6], and
. wherein the at least the portion of the moisture absorption prevention layer is in contact with the first insulating layer 16 and the second insulating layer 62b [Fig. 12].
In re claim 15, Park discloses each of the first insulating layer 16 and the second insulating layer 62b comprising a different material from a material of the moisture absorption prevention layer 68.
In re claim 17, Park discloses an upper surface of the contact 42a being in a same plane as an upper surface of the moisture absorption prevention layer 68 (+62b) [Fig. 3 and col. 6, ln.12].
In re claim 18, Park discloses an image sensor comprising: 
- a substrate 1 comprising first and second surfaces opposing each other, wherein the substrate comprises a photoelectric conversion element PD therein [Fig. 5];
- an insulating structure 14 on the second surface of the substrate 1 and comprising a plurality of wire layers 41, 42 [Fig. 1 and col. 4, ln.5];
- a via 50a penetrating through the substrate 1 [col. 3, ln.38]; 
- a first insulating layer 16 on the first surface of the substrate 1 [col. 8, ln.8]; 
- a color filter 66a-b in the first insulating layer 16 [Fig. 11];
- a contact 42a on at least one side of the color filter 66 and penetrating through the first insulating layer 16 and configured to electrically connect with the via [Figs. 12-17];
- a moisture absorption prevention layer 68 (+62b) in contact with a sidewall of the contact 42a, and extending on an upper surface of the color filter 66 [Fig. 14], wherein moisture absorption prevention layer 68 comprises a different material from a material of the first insulating layer 16 [col. 7, ln.25];
- a lower electrode 72 on the moisture absorption prevention layer 68 (+62b) and electrically connected with the contact 42a [col. 6, ln.60];
- an organic photoelectric conversion layer 74 on the lower electrode 72 [Fig. 15]; 
- an upper electrode 76 on the organic photoelectric conversion layer 74 [col. 6, ln.63]; 
- a protection layer 71 on the upper electrode 76 [Fig. 15]; and 
- a micro lens 78 on the protection layer, wherein an upper surface of the contact 42a is in a same plane as an upper surface of the moisture absorption prevention layer 68 (+62b) [col. 7, ln.27].

    PNG
    media_image1.png
    257
    461
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    224
    288
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    163
    467
    media_image3.png
    Greyscale
 

Application(Fig.4) vs Park (US Pat 9,130,180)Fig.3 & Yoo (US Pat. 10,784,314)Fig.1A 
In re claim 19, Park discloses the moisture absorption prevention layer 160 (+140) comprising a first portion 160 extending on the upper surface of the color filter, and a second portion 142 extending along a sidewall of the color filter 150 and along a bottom surface of the color filter [Fig. 1 and cols. 5-6].
3.	Claims 1-4, 7-10, 12-15 and 17-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,784,314 to Yoo et al (referred to as Yoo). 
In re claim 1, Yoo discloses an image sensor 10 [Abstract], comprising:
- a substrate 100 comprising a photoelectric conversion element 102 therein;
- a first insulating layer 141 on the substrate 100 [Fig. 1];
- a contact 145 penetrating through the first insulating layer 141;
- a color filter 150 on at least one side of the contact 145; and
- a moisture absorption prevention layer 160 (+140) in contact with a sidewall of the contact 145 and overlapping an upper surface of the color filter 150 [Fig. 1].
In re claim 2, Yoo discloses an organic photoelectric conversion layer 182 on the moisture absorption prevention layer 160 (+140) [Fig. 1].
In re claim 3, Yoo discloses the moisture absorption prevention layer 160 (+140) comprising a first portion 160 overlapping the upper surface of the color filter 150; and a second portion 142 along a sidewall of the color filter 150 and along a bottom surface of the color filter [Fig. 1].
In re claim 4, Yoo discloses the moisture absorption prevention layer 160 (+140) comprising a third portion 160 along the upper surface of the color filter 150 [Fig. 1].
In re claim 7, Yoo discloses moisture absorption prevention layer (i.e., layer 142 of 140 in Fig. 1) completely surrounding the color filter 150 in a cross-sectional view of the image sensor.
In re claim 8, Yoo discloses an upper surface of the contact 145 being in a same plane as an upper surface of the moisture absorption prevention layer 160 [col. 6, ln.13].
In re claim 9, Yoo discloses the moisture absorption prevention layer 160 having a uniform thickness.
In re claim 10, Yoo suggests the moisture absorption prevention layer 160 (+140) comprising a different material from a material of the first insulating layer 141 [col. 5, ln.20 & col. 6, ln.18].
In re claim 12, Yoo discloses an image sensor[,] comprising:
- a substrate 100 comprising a photoelectric conversion element 102 therein [Fig. 1];
- a color filter 150 on the substrate 100;
- a lower electrode 181 overlapping the color filter 150;
145 arranged on at least one side of the color filter 150 and in contact with the lower electrode 181 [col. 5, ln.30]; and
- a moisture absorption prevention layer 160 (+140) in contact with a sidewall of the contact 145 and extending along a bottom surface of the lower electrode 181 [Fig. 1].
In re claim 13, Yoo discloses the moisture absorption prevention layer 160 (+140) comprising
- a first portion 160 extending along the bottom surface of the lower electrode 181 [Fig. 1]; and
- a second portion 142 along a sidewall of the color filter 150 & along a bottom surface of the color filter
In re claim 14, Yoo discloses:
- a first insulating layer 141 that surrounds the sidewall of the color filter 150 in a cross-sectional view of the image sensor 10 [Fig. 1]; and
- a second insulating layer 140 on the first insulating layer 141 and the color filter 150 [Fig. 1], 
. wherein at least a portion of the moisture absorption prevention layer 160 is between the first insulating layer 141 and the second insulating layer 140, and
. wherein the at least the portion of the moisture absorption prevention layer 160 is in contact with the first insulating layer 141 and the second insulating layer 140 [Fig. 1 and col. 6, ln.12].
In re claim 15, Yoo discloses each of the first insulating layer 141 and the second insulating layer 140 comprising a different material from a material of the moisture absorption prevention layer 160 [col. 5, ln.20 & col. 6, ln.18].
In re claim 17, Yoo discloses an upper surface of the contact 145 being in a same plane as an upper surface of the moisture absorption prevention layer 160 [Fig. 1 and col. 6, ln.12].
In re claim 18, Yoo discloses an image sensor comprising:
- a substrate 100 comprising first and second surfaces opposing each other, wherein the substrate comprises a photoelectric conversion element 102 therein [col. 3, ln.8];
- an insulating structure 111 on the second surface of the substrate 100 and comprising a plurality of wire layers 110 [Fig. 1 and col. 4, ln.5];
- a via 104 penetrating through the substrate 100 [col. 3, ln.38]; 
- a first insulating layer 141 on the first surface of the substrate 100 [Fig. 1]; 
- a color filter 150 in the first insulating layer 141 [col. 5, ln.37];
- a contact 145 on at least one side of the color filter 150 and penetrating through the first insulating layer 141 and configured to electrically connect with the via [col. 6, ln.13];
160 (+140) in contact with a sidewall of the contact 145, and extending on an upper surface of the color filter 150, wherein the moisture absorption prevention layer comprises a different material from a material of the first insulating layer [Fig. 1 and col. 5, ln.20];
- a lower electrode 181 on the moisture absorption prevention layer 160 and electrically connected with the contact 145 [Fig. 1 and col. 6, lns.33-38];
- an organic photoelectric conversion layer 182 on the lower electrode 181 [col. 6, ln.43]; 
- an upper electrode 183 on the organic photoelectric conversion layer 182; 
- a protection layer 184 on the upper electrode 183 [Fig. 1 and col. 7, ln.18]; and 
- a micro lens 185 on the protection layer 184, wherein an upper surface of the contact 145 is in a same plane as an upper surface of the moisture absorption prevention layer 160 [col. 7, lns.11-20].
In re claim 19, Yoo discloses the moisture absorption prevention layer 160 (+140) comprising a first portion 160 extending on the upper surface of the color filter, and a second portion 142 extending along a sidewall of the color filter 150 and along a bottom surface of the color filter [Fig. 1 and cols. 5-6].
Claim Rejections – 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 5-6, 11, 16 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yoo et al (U.S. Patent No. 10,784,314) or Park et al (U.S. Patent No. 9,130,180).  
In re claim 5, Yoo discloses a second insulating layer 140 between the first portion 141 of the moisture absorption prevention layer and the third portion 160 of the moisture absorption prevention layer [Fig. 1]
Yoo (or Park) does not suggest the second insulating layer comprising a different material from a material of the moisture absorption prevention layer.
It would have been obvious to a person having skills in the art to have modified the second insulating layer and moisture absorption prevention layer of Yoo by utilizing “second insulating layer comprising a different material from a material of the moisture absorption prevention layer.”  Since In re Leshin, 125 SUPQ 416.
In re claim 6, Yoo discloses:
- the first portion 141 of the moisture absorption prevention layer 160 (+140) being in contact with the third portion 160 of the moisture absorption prevention layer [Fig. 1], 
- the contact comprises a first contact 145,
- a lower portion (i.e., 130 in Fig. 1) of the second insulating layer being between first contact 145 and a second contact 106 being directly on the third portion 160 of the moisture absorption prevention layer,
- an upper portion (i.e., 140 in Fig. 1) of the second insulating layer being in contact with the first portion 141 of the moisture absorption prevention layer, and
- a first width of the lower portion (i.e., 130 in Fig. 1) of the second insulating layer being less than a second width of the upper portion (i.e., 140 in Fig. 1) of the second insulating layer.
In re claim 11, Yoo suggests the moisture absorption prevention layer comprising “at least one of a 
silicon oxide film, a titanium oxide film, a zirconium oxide film ZrO2, a hafnium oxide film HfO2 …A protective film 160 composed of an LTO or an LLTO” [col. 6, ln.15], but not SiOC.
It would have been obvious to a person having skills in the art to have modified the moisture absorption prevention layer of Yoo by utilizing SiOC.  Since this is merely alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 16, Yoo does not suggest each of the first 2, and the moisture absorption prevention layer comprising SiOC.
It would have been obvious to a person having skills in the art to have modified the first/second insulating layers and moisture absorption prevention layer of Yoo by utilizing “first/second insulating layers comprising SiO2, the moisture absorption prevention layer comprising SiOC.”  Since these are merely alternative layers’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416
In re claim 20, Yoo discloses a second insulating layer 140 between the first portion 160 of the moisture absorption prevention layer and the upper surface of the color filter 150 [Fig. 1].
 Yoo (or Park) does not suggest the second insulating layer comprising a different material from a material of the moisture absorption prevention layer.
Yoo by utilizing “second insulating layer comprising a different material from a material of the moisture absorption prevention layer.”  Since these are merely alternative layers’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 04, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815